Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daisy S. Yau (Reg. No. 58691) on 08/05/2021.

Please replace the claims with the following claim set:
1.	(currently amended) One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause:
identifying a first datastore organized according to a first application schema derived from a base schema;
identifying a second datastore organized according to a second application schema derived from the base schema;
wherein the first application schema and the second application schema are different;
wherein at least one data field is included in both the first application schema and the second application schema;
receiving a first update for a first data field of a base schema; 

receiving a second update for the first data field of the first application schema; and
responsive to receiving the second update: applying the second update to the first data field of the first application schema, without modifying either of the second application schema or the base schema.

2.	(original) The one or more media of Claim 1, further storing instructions which, when executed by one or more processors, cause:
deriving the first application schema from the base schema at least by applying a first set of modifications to the base schema to generate the first application schema;
deriving the second application schema from the base schema at least by applying a second set of modifications to the base schema to generate the second application schema.

3.	(Previously Presented) The one or more media of Claim 1, further storing instructions which, when executed by one or more processors, cause:
adding a third data field to the base schema to generate the first application schema;
adding a fourth data field to the base schema to generate the second application schema.

4.	(Previously Presented) The one or more media of Claim 1, wherein:
the first update comprises adding the first data field to the base schema; and
applying the first update for the first data field of the base schema to each of the first data field of the first application schema and the first data field of the second application schema comprises: adding the first data field to the first application schema and adding the first data field to the second application schema.

5.	(currently amended) The one or more media of Claim 1, wherein:
a second data field to the first application schema; and 
the second data field is not added to the second application schema or the base schema.

6.	(original) The one or more media of Claim 1, wherein the first datastore and the second datastore are within a multi-tenant database, the first datastore is associated with a first tenant, and the second datastore is associated with a second tenant.

7.	(original) The one or more media of Claim 1, wherein a same application is used to access the first datastore and the second datastore.

8.	(currently amended) The one or more media of Claim 1, further storing instructions which cause:
receiving a third update for a second data field of the first application schema; and
responsive to receiving the third update: applying the third update to the second data field of the first application schema, without modifying either of the second application schema or the base schema;
wherein the second data field is not included in the base schema or the second application schema.

9.	(Previously Presented) The one or more media of Claim 1, wherein an application performs a same set of operations on the first data field of the first application schema and the first data field of the second application schema.

10.	(original) The one or more media of Claim 1, wherein an application includes a first set of operations for accessing a first data set stored in the first datastore organized according to the first application schema and a second set of operations for accessing a second data set stored in the second datastore organized according to the second application schema.


deriving the first application schema from the base schema at least by adding a third data field to the base schema to generate the first application schema;
deriving the second application schema from the base schema at least by adding a fourth data field to the base schema to generate the second application schema;
wherein the first update comprises adding the first data field to the base schema; 
wherein applying the first update for the first data field of the base schema to each of the first data field of the first application schema and the first data field of the second application schema comprises: adding the first data field to the first application schema and adding the first data field to the second application schema;
wherein the second update comprises adding [[the]] a second data field to the first application schema; 
wherein the second data field is not added to the second application schema or the base schema;
wherein the first datastore and the second datastore are within a multi-tenant database, the first datastore is associated with a first tenant, and the second datastore is associated with a second tenant;
wherein a same application is used to access the first datastore and the second datastore;
wherein the application performs a same set of operations on the first data field of the first application schema and the first data field of the second application schema;
wherein the application includes a first set of operations for accessing a first data set stored in the first datastore organized according to the first application schema and a second set of operations for accessing a second data set stored in the second datastore organized according to the second application schema.

12.	(currently amended) One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause:

transmitting, by the application, a first response comprising at least a subset of the first data set;
receiving, by the application, a second request for accessing a second data set stored in a second datastore organized according to a second application schema derived from the base schema, the second application schema being different than the first application schema; 
transmitting, by the application, a second response comprising at least a subset of the second data set; 


wherein the first application schema and the second application schema are different;
wherein at least one data field is included in both the first application schema and the second application schema;
wherein a first update for a first data field of the base schema is applied to the first data field of the first application schema and is applied to the first data field of the second application schema, and a second update for the first data field of the first application schema is not applied to the base schema and is not applied to the second application schema.

13.	(original) The one or more media of Claim 12, further storing instructions which, when executed by one or more processors, cause:
determining a first tenant associated with the first request;
determining that the first application schema is associated with the first request based on the first tenant;

executing the first set of operations to access the subset of the first data set.

14.	(original) The one or more media of Claim 12, further storing instructions which, when executed by one or more processors, cause:
causing presentation of the subset of the first data set and the subset of the second data set using a same set of user interface elements.

15.	(currently amended) The one or more media of Claim 12, wherein:
the first datastore and the second datastore are associated with a same physical database, and a cache of the physical database performs caching for both the first datastore and the second datastore;
the first datastore and the second datastore are associated with different caching policies


16.	(currently amended) The one or more media of Claim [[12]] 15, wherein a first trigger for performing caching for the first datastore and a second trigger for performing caching for the second datastore are different.

17.	(currently amended) The one or more media of Claim [[12]] 15, wherein the first datastore and the second datastore are associated with different isolation levels.

18.	(currently amended) The one or more media of Claim [[12]] 15, wherein the first datastore and the second datastore are associated with different logging levels.


determining a first tenant associated with the first request;
determining that the first application schema is associated with the first request based on the first tenant;
selecting a first set of operations for accessing the subset of the first data set based on the first application schema;
executing the first set of operations to access the subset of the first data set;
causing presentation of the subset of the first data set and the subset of the second data set using a same set of user interface elements;
wherein the first datastore and the second datastore are associated with a same physical database, and a cache of the physical database performs caching for both the first datastore and the second datastore;
wherein the first datastore and the second datastore are associated with different caching policies;
wherein a first size of a first memory within the cache of the physical database used to perform caching for the first datastore and a second size of a second memory within the cache of the physical database used to perform caching for the second datastore are different;
wherein a first trigger for performing caching for the first datastore and a second trigger for performing caching for the second datastore are different;
wherein the first datastore and the second datastore are associated with different isolation levels;
wherein the first datastore and the second datastore are associated with different logging levels.

20.	(currently amended) A system, comprising:
at least one device including a hardware processor; and
the system being configured to perform operations comprising:

transmitting, by the application, a first response comprising at least a subset of the first data set;
receiving, by the application, a second request for accessing a second data set stored in a second datastore organized according to a second application schema derived from the base schema, the second application schema being different than the first application schema; 
transmitting, by the application, a second response comprising at least a subset of the second data set; 


wherein the first application schema and the second application schema are different;
wherein at least one data field is included in both the first application schema and the second application schema;
wherein a first update for a first data field of the base schema is applied to the first data field of the first application schema and is applied to the first data field of the second application schema, and a second update for the first data field of the first application schema is not applied to the base schema and is not applied to the second application schema.

21.	(new) The one or more media of Claim 15, wherein a first size of a first memory within the cache of the physical database used to perform caching for the first datastore and a second size of a second memory within the cache of the physical database used to perform caching for the second datastore are different.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12 and 20:
The prior art of record, Rau et al (U.S. Patent Application Publication No. 20130262513) teaches a method includes receiving a request from a client to perform an application operation, transmitting a generic application persistency statement defined in an application template corresponding to the application, where the template belongs to a set of predefined application templates. Searching a logical database for a first location having entries corresponding to a technical key and an operation identifier, determining a second technical key based on content stored at the first location, searching the logical database for a second location having entries corresponding to the second technical key and a dataset key, determining a third technical key based on content stored at the second location, and accessing locations of the logical database based on the third technical key, wherein the contents of the logical database locations correspond to content of a physical database. 
The prior art of record, Babkin et al (U.S. Patent Application Publication No. 20090037769) teaches a method for dynamically modifying a database schema in a streaming database management system receives a new database schema, compares the new schema to an existing schema, identifies the differences between the new schema and the existing schema, and applies the identified differences to the database in a single transaction, thereby producing a database organized according to the new database schema.  


Claims 2 – 11, 13-19 and 21:
These claims are dependent claims. They are definite, enabled by the specification, and further limiting to the independent claim. They are patently distinct over the art of record for at least the same reasons above and are also allowable.

Relevant Prior Art
1. Ford et al, U.S. Patent Application Publication No. 20160179841, is directed to a map developer maintaining multiple versions of a geographic database. Example systems and methods manage the propagation of updates to the multiple versions of the geographic databases even when structural (schema) changes have been made between database versions. A computing device identifies a first geographic database with a first schema, and the computing device identifies a second geographic database with a second schema. The second geographic database is a later version of the first geographic database. The computing device applies an update to the first geographic database and applies the update to the second geographic database according to a rule for a difference between the first schema and the second schema.  
2. Monjas Llorente et al, U.S. Patent Application Publication No. 20130013648, is directed to a method of storing data in a database, the database defining a table and the data comprising at least one record. Each record comprises values for at least one field. The method comprises storing a plurality of schemas, each schema defining a 
The above references are pertinent arts listed in PTO-892 from. They are directed to the same field of invention to the state of art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-270-1223.  The examiner can normally be reached 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/NAN HUTTON/Primary Examiner, Art Unit 2154